DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 11/11/2019.
Claim(s) 3, 5, 7, 10, 14, 16, 17, 20, 22, 24, 27, 29, 30, 32, 35 and 36 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4, 6, 8-9, 11-13, 15, 18-19, 21, 23, 25-26, 28, 31 and 33-34 is/are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 11/11/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 11/11/2019.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 18, 31, 33 and 34 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4, 6, 7, 11, 14, 16 of U.S. Patent No. 10,931,333. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 1:
U.S. Patent Application 16/612408
U.S. Patent No. 10,931,333
An electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to:

obtain random access (RA) configuration information; and






transmit an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side 




paired with one or more receive (RX) beams at the terminal device side 















in downlink.



receive, from the BS, a radio resource control signaling including random access configuration information, wherein the random access configuration information comprises correspondence between beams at the BS side and a plurality of random access occasions; and 

select a specific random access occasion to transmit a random access preamble according to the random access configuration information, to indicate information of the TX beam used to transmit the matching SS block by the BS. (claim 4)


The electronic device of claim 6, wherein the wireless communication system has beam symmetry, and the processing circuitry is further configured to transmit the BS the random access preamble by using the TX beam at the terminal device side corresponding to the matching RX beam of the terminal device. (claim 7)


An electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to: receive, from a Base Station (BS) in the wireless communication system, a plurality of downlink synchronization, wherein the plurality of SS blocks are transmitted by different transmit (TX) beams at the BS side, and each SS block indicates information of a TX beam used to transmit the SS block by the BS; determine a SS block that matches with the terminal device based on reception quality; and transmit a random access preamble to the base station to perform a random access process, wherein the preamble sequence of the random access preamble indicates information of the TX beam used to transmit the matching SS block by the BS, for being used by the BS in beam management, wherein a plurality of preamble sequences are divided into multiple groups, all of the preamble sequences in each of the multiple groups are used to 



As to claim 18:
U.S. Patent Application 16/612408
U.S. Patent No. 10,931,333
transmit random access (RA) configuration information; and












receive an RA preamble from a terminal device, to obtain one or more transmit (TX) beams at the BS side paired with 

one or more receive (RX) beams at the terminal device side in downlink.














An electronic device for a base station (BS) side in a wireless communication system, comprising a processing circuitry configured to:



transmit a random access preamble to indicate information of the TX beam for the matching SS block. (claim 14)

The electronic device of claim 1, wherein the processing circuitry is further configured to receive the plurality of SS blocks by using a plurality of receive (RX) beams and determine the matching RX 
The electronic device of claim 6, wherein the wireless communication system has beam symmetry, and the processing circuitry is further configured to transmit the BS the random access preamble by using the TX beam at the terminal device side corresponding to the matching RX beam of the terminal device. (claim 7)

An electronic device for a Base Station (BS) side in a wireless communication system, comprising a processing circuitry configured to: transmit, by using different transmit (TX) beams at the BS side, a plurality of synchronization signal (SS) blocks including, respectively, a primary SS (PSS), a secondary SS (SSS) and a PBCH to a terminal device in the wireless communication system for downlink synchronization, wherein each SS block indicates information of a TX beam used 



As to claim 31:
U.S. Patent Application 16/612408
U.S. Patent No. 10,931,333
The electronic device wherein the processing circuitry is further configured to transmit radio resource control signaling to transmit the RA configuration information to the terminal device; and/or












wherein the wireless communication system is a fifth generation New Radio communication system and the base station is a gNB.


The electronic device according to claim 11, wherein the wireless communication system is a 5G NR system, and the BS is a gNB, and the BS further includes a plurality of antennas for transmitting signals by beamforming. (claim 16)



As to claim 33:
U.S. Patent Application 16/612408
U.S. Patent No. 10,931,333
A method for wireless communication system, comprising:

obtaining random access (RA) configuration information; and






transmitting an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side 




paired with one or more receive (RX) beams at the terminal device side 















in downlink.



select a specific random access occasion to transmit a random access preamble according to the random access configuration information, to indicate information of the TX beam used to transmit the matching SS block by the BS. (claim 4)

The electronic device of claim 1, wherein the processing circuitry is further configured to receive the plurality of SS blocks by using a plurality of receive (RX) beams and determine the matching RX 
The electronic device of claim 6, wherein the wireless communication system has beam symmetry, and the processing circuitry is further configured to transmit the BS the random access preamble by using the TX beam at the terminal device side corresponding to the matching RX beam of the terminal device. (claim 7)


An electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to: receive, from a Base Station (BS) in the wireless communication system, a plurality of Synchronization Signal (SS) blocks including, respectively, a primary SS (PSS), a secondary SS (SSS) and a PBCH for downlink synchronization, wherein the plurality of SS blocks are 



As to claim 34:
U.S. Patent Application 16/612408
U.S. Patent No. 10,931,333
A method for wireless communication system, comprising:
transmitting random access (RA) configuration information; and












receiving an RA preamble from a terminal device, to obtain one or more transmit (TX) beams at the BS side paired with 

one or more receive (RX) beams at the terminal device side in downlink.



















transmit a random access preamble to indicate information of the TX beam for the matching SS block. (claim 14)

The electronic device of claim 1, wherein the processing circuitry is further configured to receive the plurality of SS blocks by using a plurality of receive (RX) beams and determine the matching RX beam of the terminal device according to reception quality. (claim 6)


An electronic device for a Base Station (BS) side in a wireless communication system, comprising a processing circuitry configured to: transmit, by using different transmit (TX) beams at the BS side, a plurality of synchronization signal (SS) blocks including, respectively, a primary SS (PSS), a secondary SS (SSS) and a PBCH to a terminal device in the wireless communication system for downlink synchronization, wherein each SS block indicates information of a TX beam used to transmit the SS block by the BS; receive a random access preamble from 



Claim(s) 2, 4, 6, 19, 21 and 23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1, 4, 7 of U.S. Patent No. 10,931,333 in view of Guo et al. US 20180092129. 

As to claim 2:
U.S. Patent No. 10,931,333 discloses:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or


As to claim 4:
U.S. Patent No. 10,931,333 as described above does not explicitly teach:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
wherein a single transmission of the RA preamble can indicate identification information of a single TX beam.

However, Guo et al. further teaches a preamble capability which includes:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
wherein a single transmission of the RA preamble can indicate identification information of a single TX beam.
 (“For the scenarios described above, beam reference signal (BRS) may be used in procedure P-1. The beam reference signal is cell-specific and the 
[0191] The UE may measure the beam-specific RSRP of all the beams conveyed in the beam reference signals. If the UE has Rx beam sweeping capability, the UE could apply different Rx beams on different transmission occasions of beam reference signal to measure the RSRP of different combination of TRP beams and UE beams. The UE reports the information of best N TRP beam IDs with the strongest beam-specific RSRP. The information the UE reports could be: N pairs of {TRP Tx beam ID, beam-specific RSRP}; or N sets of {TRP Tx beam ID, UE Rx beam ID, beam-specific RSRP}.”; Guo et al.; 0190-0191)
(“In one embodiment, the UE could report one TRP Tx beam ID based on the measurement of beam management procedure P-1 by one of the following alternatives. In one example, the UE could report on TRP Tx beam ID through the random access preamble ID. In the configuration of P-1, the preamble IDs are divided into K subset and each subset corresponds to one TRP Tx beam ID. The UE first measure the beam-specific RSRP based on the configuration and obtain the Tx beam ID with the strongest beam-specific RSRP. Then the UE calculates the preamble ID based on the Tx beam ID and transmit the selected the preamble sequence. In another example, the UE utilizes the RACH msg3 to report one TRP Tx beam ID selected through the beam management procedure P-1.”; Guo et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble capability of Guo et al. into U.S. Patent No. 10,931,333. By modifying the communication of U.S. Patent No. 10,931,333  to include the preamble capability as taught by the communication of Guo et al., the benefits of reduced overhead (Guo et al.; 0180) are achieved.

As to claim 6:
U.S. Patent No. 10,931,333 discloses:
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, and the processing circuitry is further configured to:
...
wherein the processing circuitry is further configured to transmit the RA preamble in a specific RA occasion, wherein the specific RA occasion indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink.

(“The electronic device of claim 1, wherein the processing circuitry is further configured to: receive, from the BS, a radio resource control signaling including random access configuration information, wherein the random access configuration information comprises correspondence between beams at the BS 

U.S. Patent No. 10,931,333 as described above does not explicitly teach:
repetitively transmit the RA preamble with TX beams at the terminal device side corresponding to the one or more RX beams based on the correspondence: and/or

However, Guo et al. further teaches a repeat capability which includes:
repetitively transmit the RA preamble with TX beams at the terminal device side corresponding to the one or more RX beams based on the correspondence: and/or
(“In some embodiment, the UE is configured to repeat the selected preamble sequence in multiple RACH symbols in one RACH chunk. In some embodiment, a UE is configured with a method of switching RACH chunk. The method defines the procedure on how the UE selects the RACH chunk for the random access preamble sequence re-transmission when one preamble sequence transmission is failed. In some embodiment, the method of switching RACH chunk is signaled through RACH configuration index.”; Guo et al.; 0150)



As to claim 19:
U.S. Patent No. 10,931,333 discloses:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
 (“An electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to: receive, from a Base Station (BS) in the wireless communication system, a plurality of Synchronization Signal (SS) blocks including, respectively, a primary SS (PSS), a secondary SS (SSS) and a PBCH for downlink synchronization, wherein the plurality of SS blocks are transmitted by different transmit (TX) beams at the BS side, and each SS block indicates information of a TX beam used to transmit the SS block by the BS; determine a SS block that matches with the terminal device based on reception quality; and transmit a random access preamble to the base 

As to claim 21:
U.S. Patent No. 10,931,333 as described above does not explicitly teach:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
wherein a single transmission of the RA preamble can indicate identification information of a single TX beam.

However, Guo et al. further teaches a preamble capability which includes:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
wherein a single transmission of the RA preamble can indicate identification information of a single TX beam.
 (“For the scenarios described above, beam reference signal (BRS) may be used in procedure P-1. The beam reference signal is cell-specific and the transmission is periodic. The beam reference signal conveys all the TRP Tx beams and may support very large number of TRP Tx beam IDs. The configuration of beam reference signal is cell-specific.
[0191] The UE may measure the beam-specific RSRP of all the beams conveyed in the beam reference signals. If the UE has Rx beam sweeping capability, the UE could apply different Rx beams on different transmission occasions of beam reference signal to measure the RSRP of different combination of TRP beams and UE beams. The UE reports the information of best N TRP beam IDs with the strongest beam-specific RSRP. The information the UE reports could be: N pairs of {TRP Tx beam ID, beam-specific RSRP}; or N 
(“In one embodiment, the UE could report one TRP Tx beam ID based on the measurement of beam management procedure P-1 by one of the following alternatives. In one example, the UE could report on TRP Tx beam ID through the random access preamble ID. In the configuration of P-1, the preamble IDs are divided into K subset and each subset corresponds to one TRP Tx beam ID. The UE first measure the beam-specific RSRP based on the configuration and obtain the Tx beam ID with the strongest beam-specific RSRP. Then the UE calculates the preamble ID based on the Tx beam ID and transmit the selected the preamble sequence. In another example, the UE utilizes the RACH msg3 to report one TRP Tx beam ID selected through the beam management procedure P-1.”; Guo et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble capability of Guo et al. into U.S. Patent No. 10,931,333. By modifying the communication of U.S. Patent No. 10,931,333  to include the preamble capability as taught by the communication of Guo et al., the benefits of reduced overhead (Guo et al.; 0180) are achieved.

As to claim 23:
U.S. Patent No. 10,931,333 discloses:
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, and the processing circuitry is further configured to:
...
wherein the processing circuitry is further configured to transmit the RA preamble in a specific RA occasion, wherein the specific RA occasion indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink.

(“The electronic device of claim 1, wherein the processing circuitry is further configured to: receive, from the BS, a radio resource control signaling including random access configuration information, wherein the random access configuration information comprises correspondence between beams at the BS side and a plurality of random access occasions; and select a specific random access occasion to transmit a random access preamble according to the random access configuration information, to indicate information of the TX beam used to transmit the matching SS block by the BS.”; claim 4)

U.S. Patent No. 10,931,333 as described above does not explicitly teach:
repetitively transmit the RA preamble with TX beams at the terminal device side corresponding to the one or more RX beams based on the correspondence: and/or


repetitively transmit the RA preamble with TX beams at the terminal device side corresponding to the one or more RX beams based on the correspondence: and/or
(“In some embodiment, the UE is configured to repeat the selected preamble sequence in multiple RACH symbols in one RACH chunk. In some embodiment, a UE is configured with a method of switching RACH chunk. The method defines the procedure on how the UE selects the RACH chunk for the random access preamble sequence re-transmission when one preamble sequence transmission is failed. In some embodiment, the method of switching RACH chunk is signaled through RACH configuration index.”; Guo et al.; 0150)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repeat capability of Guo et al. into U.S. Patent No. 10,931,333. By modifying the communication of U.S. Patent No. 10,931,333  to include the repeat capability as taught by the communication of Guo et al., the benefits of reduced overhead (Guo et al.; 0180) are achieved.

Claim(s) 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1, 4, 7 of U.S. Patent No. 10,931,333 in view of Jung et al. US 20180235013. 

As to claim 8:
U.S. Patent No. 10,931,333 as described above does not explicitly teach:
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, if beams in uplink and downlink between the BS and the terminal device are symmetric, the processing circuitry is further configured to transmit the RA preamble by:
determining one or more RX beams at the BS side and one or more TX beams at the terminal device side paired in uplink based on the beam symmetry;
determining one or more RA occasions corresponding to the one or more beams at the BS side from the plurality of RA occasions based on the correspondence; and
transmitting the RA preamble with the one or more TX beams at the terminal device side in at least a portion of the one or more RA occasions.

However, Jung et al. further teaches a reciprocity capability which includes:
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, if beams in uplink and downlink between the BS and the terminal device are symmetric, the processing circuitry is further configured to transmit the RA preamble by:
determining one or more RX beams at the BS side and one or more TX beams at the terminal device side paired in uplink based on the beam symmetry;
determining one or more RA occasions corresponding to the one or more beams at the BS side from the plurality of RA occasions based on the correspondence; and
transmitting the RA preamble with the one or more TX beams at the terminal device side in at least a portion of the one or more RA occasions.
(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam measurements, and further determine one or more beam directions to transmit PRACH preambles according to the acquired DL Tx-Rx beam pairs. One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx beam direction for a given beam index. The UL Tx/Rx beams may be the same as DL Rx/Tx beams in TDD systems of calibrated Tx/Rx antennas. For other FDD or TDD systems where the reciprocity of DL/UL spatial propagation parameters such as angle of arrival (AoA) and angle of departure (AoD) may be assumed, DL AoA estimates from the selected DL Tx beam reference signals may be used for selecting UL Tx beams and for the identification of corresponding UL Rx beam directions.”; Jung et al.; 0037)

.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4, line 1, notes “The electronic device of claim 3”, however, “claim 3” has been canceled.  In order to further prosecution, claim 4 is considered as depending from claim 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  claim 8, line 1, notes “The electronic device of claim 7”, however, “claim 7” has been canceled.  In order to further prosecution, claim 8 is considered as depending from claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 12, 13 and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, recites the limitation “within a shorter period in time domain" in line 4, however, it is unclear what the “shorter period in time domain” is referring to and it is unclear what is the time period which is being compared which is longer.  
Claim 28, recites the limitation “within a shorter period in time domain" in line 4, however, it is unclear what the “shorter period in time domain” is referring to and it is unclear what is the time period which is being compared which is longer.  
Claim 13 is rejected based upon a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 18, 31, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. US 20180235013.

As to claim 1:
Jung et al. discloses:
An electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to:
obtain random access (RA) configuration information; and
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission. This is done based on the received PRACH resource configuration and preamble formats.”; Jung et al.; 0062)
(where
“obtain random access (RA) configuration information”, where “received” maps to “obtain”, “PRACH resource configuration and a set of preamble formats” maps to “random access (RA) configuration information”

transmit an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink.
(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam measurements, and further determine one or more beam directions to transmit PRACH preambles according to the acquired DL Tx-Rx beam pairs. One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx beam direction for a given beam index. The UL Tx/Rx beams may be the same as DL Rx/Tx beams in TDD systems of calibrated Tx/Rx antennas. For other FDD or TDD systems where the reciprocity of DL/UL spatial propagation parameters such as angle of arrival (AoA) and angle of departure (AoD) may be assumed, DL AoA estimates from the selected DL Tx beam reference signals 
(“In some embodiments, the network transmits one or more parameters indicating PRACH resource allocation. The parameters may include one or more of a system frame number, a subframe number, a starting PRB number, or any combination of these or more. These may be transmitted in a SIB (System Information Block) or via a dedicated RRC signaling. For a given PRACH radio resource, the APs employ Rx beams of the configured UL Rx beam group to blindly detect received preambles. The UE may further identify one or more UL Rx beam groups and corresponding radio resources for preamble transmission. The relationship between an UL Rx beam index and an UL Rx beam group may be predefined and known to both the network and the UE. If the UE observes changes of the optimal DL Tx beam from one beam to another beam and then may report the update of the optimal beam to the network, then the UE may perform random access in PRACH resources for the updated UL Rx beam groups. Additionally, the network may reconfigure UL sounding reference signal (SRS) resources if the UL Rx beams change.”; Jung et al.; 0038)
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission. This is done based on the received PRACH resource configuration 
(“At 216 the PRACH preambles are transmitted with the Tx power values, preamble formats, and Tx timings determined in the previous operations.”; Jung et al.; 0066)
(“After this transmission, the selected APs are then ready to send RAR messages with TA values so that the UE may complete a multi-link UL synchronization”; Jung et al.; 0067)
(where
“APs” maps to “base station (BS) side”,
“UE” maps to “terminal device side”,
“the UE may perform random access in PRACH resources for the updated UL Rx beam groups”/“At 216 the PRACH preambles are transmitted with the Tx power values, preamble formats, and Tx timings determined in the previous operations”/”an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission”/”network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions”/” One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx beam direction for a given beam index. “transmit an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink”, where “perform random access in PRACH”/”At 216 the PRACH preambles are transmitted with ... determined in the previous operations” maps to “transmit”, “PRACH preambles” maps to “RA preamble”, “determined in the previous operations”/”the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources”/”network configures a PRACH time-frequency radio resource for each UL Rx beam group” maps to “based on the RA configuration information”, where “corresponding PRACH resources”/” indication is received regarding a PRACH resource configuration” maps to “based on”, “implicitely indicate” maps to “indicate”, “UL Tx/Rx beam pairs”/”PRACH resources”/”reciprocity...UL Tx/Rx beams may be the same as DL Rx/Tx beams”/” APs are then ready to send RAR messages” maps to “one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink”, where “pairs” maps to “paired”, “pairs”/”resources” maps to “one or more”, “DL...Tx beams”/”send RAR messages” maps to “DL”/”in downlink”/“transmit (TX) beam at a base station (BS) side”, “DL Rx...beams”/”receives” maps to “receive (RX) beams at the terminal device side in downlink”, where “DL”/”send” maps to “in downlink”.

Jung et al. teaches a base station communicating PRACH resource configuration and preamble formats to a UE, where the UE determines DL Tx-Rx beam pairs and associated UL Tx/Rx beam pairs based on reciprocity, which the UE then communicates the determined beam information to the base station by the selection of the resource(s) used for communication of PRACH preamble transmission(s), where the resources(s) are mapped to corresponding beam information, the UE then receives RAR messages from the base station based on the communicated resource(s)/beam information.

As to claim 18:
Jung et al. discloses:
An electronic device for a base station (BS) side in a wireless communication system, comprising a processing circuitry configured to:
transmit random access (RA) configuration information; and
 (“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission. This is done based on the received PRACH resource configuration and preamble formats.”; Jung et al.; 0062)
(where
“obtain random access (RA) configuration information”, where “received” maps to “obtain”, “PRACH resource configuration and a set of preamble formats” maps to “random access (RA) configuration information”

receive an RA preamble from a terminal device, to obtain one or more transmit (TX) beams at the BS side paired with one or more receive (RX) beams at the terminal device side in downlink. 

(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam measurements, and further determine one or more beam directions to transmit PRACH preambles according to the acquired DL Tx-Rx beam pairs. One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx beam direction for a given beam index. The UL Tx/Rx beams may be the same as DL Rx/Tx beams in TDD systems of calibrated Tx/Rx antennas. For other FDD or TDD systems where the reciprocity of DL/UL spatial propagation parameters such as angle of arrival (AoA) and angle of departure (AoD) may be 
(“In some embodiments, the network transmits one or more parameters indicating PRACH resource allocation. The parameters may include one or more of a system frame number, a subframe number, a starting PRB number, or any combination of these or more. These may be transmitted in a SIB (System Information Block) or via a dedicated RRC signaling. For a given PRACH radio resource, the APs employ Rx beams of the configured UL Rx beam group to blindly detect received preambles. The UE may further identify one or more UL Rx beam groups and corresponding radio resources for preamble transmission. The relationship between an UL Rx beam index and an UL Rx beam group may be predefined and known to both the network and the UE. If the UE observes changes of the optimal DL Tx beam from one beam to another beam and then may report the update of the optimal beam to the network, then the UE may perform random access in PRACH resources for the updated UL Rx beam groups. Additionally, the network may reconfigure UL sounding reference signal (SRS) resources if the UL Rx beams change.”; Jung et al.; 0038)
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble 
(“At 216 the PRACH preambles are transmitted with the Tx power values, preamble formats, and Tx timings determined in the previous operations.”; Jung et al.; 0066)
(“After this transmission, the selected APs are then ready to send RAR messages with TA values so that the UE may complete a multi-link UL synchronization”; Jung et al.; 0067)
(where
“APs” maps to “base station (BS) side”,
“UE” maps to “terminal device side”,
“the UE may perform random access in PRACH resources for the updated UL Rx beam groups”/“At 216 the PRACH preambles are transmitted with the Tx power values, preamble formats, and Tx timings determined in the previous operations”/”an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission”/”network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions”/” One such relationship is reciprocity. The DL Tx “transmit an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink”, where “perform random access in PRACH”/”At 216 the PRACH preambles are transmitted with ... determined in the previous operations” maps to “transmit”, “PRACH preambles” maps to “RA preamble”, “determined in the previous operations”/”the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources”/”network configures a PRACH time-frequency radio resource for each UL Rx beam group” maps to “based on the RA configuration information”, where “corresponding PRACH resources”/” indication is received regarding a PRACH resource configuration” maps to “based on”, “implicitely indicate” maps to “indicate”, “UL Tx/Rx beam pairs”/”PRACH resources”/”reciprocity...UL Tx/Rx beams may be the same as DL Rx/Tx beams”/” APs are then ready to send RAR messages” maps to “one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink”, where “pairs” maps to “paired”, “pairs”/”resources” maps to “one or more”, “DL...Tx beams”/”send RAR messages” maps to “DL”/”in downlink”/“transmit (TX) beam at a base station (BS) side”, “DL “receive (RX) beams at the terminal device side in downlink”, where “DL”/”send” maps to “in downlink”.

Jung et al. teaches a base station communicating PRACH resource configuration and preamble formats to a UE, where the UE determines DL Tx-Rx beam pairs and associated UL Tx/Rx beam pairs based on reciprocity, which the UE then communicates the determined beam information to the base station by the selection of the resource(s) used for communication of PRACH preamble transmission(s), where the resources(s) are mapped to corresponding beam information, the UE then receives RAR messages from the base station based on the communicated resource(s)/beam information.

As to claim 31:
Jung et al. discloses:
The electronic device of wherein the processing circuitry is further configured to transmit radio resource control signaling to transmit the RA configuration information to the terminal device; and/or
(“In some embodiments, the network transmits one or more parameters indicating PRACH resource allocation. The parameters may include one or more of a system frame number, a subframe number, a starting PRB number, or any combination of these or more. These may be transmitted in a SIB (System Information Block) or via a dedicated RRC signaling.”; Jung et al.; 0038)

wherein the wireless communication system is a fifth generation New Radio communication system and the base station is a gNB.
 (“A random access procedure is described for beam-based cell-less operations in fifth generation radio access technology. In one example a preamble transmission power, a preamble format, and a transmit timing are jointly determined at a user equipment (UE) for respective ones of one or more physical random access channel (PRACH) preamble transmissions. The determined preamble transmission powers, preamble formats, and transmit timing, multiple PRACH preamble transmissions are transmitted each to a target access point (AP). Based on the transmitted PRACH preamble transmissions, the UE the receives at least one random access response (RAR) message with an indication of timing advance (TA) values and beams of each target AP.”; Jung et al.; Abstract)

As to claim 33:
Jung et al. discloses:
A method for wireless communication system, comprising:
obtaining random access (RA) configuration information; and 
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble 
(where
“indication is received regarding a PRACH resource configuration and a set of preamble formats” maps to “obtain random access (RA) configuration information”, where “received” maps to “obtain”, “PRACH resource configuration and a set of preamble formats” maps to “random access (RA) configuration information”

transmitting an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink.
(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam measurements, and further determine one or more beam directions to transmit PRACH preambles according to the acquired DL Tx-Rx beam pairs. One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx beam direction for a given beam index. The UL Tx/Rx beams may be the same as DL Rx/Tx beams in TDD systems of calibrated Tx/Rx antennas. For other 
(“In some embodiments, the network transmits one or more parameters indicating PRACH resource allocation. The parameters may include one or more of a system frame number, a subframe number, a starting PRB number, or any combination of these or more. These may be transmitted in a SIB (System Information Block) or via a dedicated RRC signaling. For a given PRACH radio resource, the APs employ Rx beams of the configured UL Rx beam group to blindly detect received preambles. The UE may further identify one or more UL Rx beam groups and corresponding radio resources for preamble transmission. The relationship between an UL Rx beam index and an UL Rx beam group may be predefined and known to both the network and the UE. If the UE observes changes of the optimal DL Tx beam from one beam to another beam and then may report the update of the optimal beam to the network, then the UE may perform random access in PRACH resources for the updated UL Rx beam groups. Additionally, the network may reconfigure UL sounding reference signal (SRS) resources if the UL Rx beams change.”; Jung et al.; 0038)
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. 
(“At 216 the PRACH preambles are transmitted with the Tx power values, preamble formats, and Tx timings determined in the previous operations.”; Jung et al.; 0066)
(“After this transmission, the selected APs are then ready to send RAR messages with TA values so that the UE may complete a multi-link UL synchronization”; Jung et al.; 0067)
(where
“APs” maps to “base station (BS) side”,
“UE” maps to “terminal device side”,
“the UE may perform random access in PRACH resources for the updated UL Rx beam groups”/“At 216 the PRACH preambles are transmitted with the Tx power values, preamble formats, and Tx timings determined in the previous operations”/”an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission”/”network configures a PRACH time-frequency radio resource for “transmit an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink”, where “perform random access in PRACH”/”At 216 the PRACH preambles are transmitted with ... determined in the previous operations” maps to “transmit”, “PRACH preambles” maps to “RA preamble”, “determined in the previous operations”/”the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources”/”network configures a PRACH time-frequency radio resource for each UL Rx beam group” maps to “based on the RA configuration information”, where “corresponding PRACH resources”/” indication is received regarding a PRACH resource configuration” maps to “based on”, “implicitely indicate” maps to “indicate”, “UL Tx/Rx beam pairs”/”PRACH resources”/”reciprocity...UL Tx/Rx beams may be the same as DL Rx/Tx beams”/” APs are then ready to send RAR messages” maps to “one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink”, where “pairs” maps to “paired”, “pairs”/”resources” maps to “one or more”, “DL...Tx beams”/”send RAR messages” maps to “DL”/”in downlink”/“transmit (TX) beam at a base station (BS) side”, “DL Rx...beams”/”receives” maps to “receive (RX) beams at the terminal device side in downlink”, where “DL”/”send” maps to “in downlink”.

Jung et al. teaches a base station communicating PRACH resource configuration and preamble formats to a UE, where the UE determines DL Tx-Rx beam pairs and associated UL Tx/Rx beam pairs based on reciprocity, which the UE then communicates the determined beam information to the base station by the selection of the resource(s) used for communication of PRACH preamble transmission(s), where the resources(s) are mapped to corresponding beam information, the UE then receives RAR messages from the base station based on the communicated resource(s)/beam information.

As to claim 34:
Jung et al. discloses:
A method for wireless communication system, comprising:
transmitting random access (RA) configuration information; and 
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble 
(where
“indication is received regarding a PRACH resource configuration and a set of preamble formats” maps to “obtain random access (RA) configuration information”, where “received” maps to “obtain”, “PRACH resource configuration and a set of preamble formats” maps to “random access (RA) configuration information”

receiving an RA preamble from a terminal device, to obtain one or more transmit (TX) beams at the BS side paired with one or more receive (RX) beams at the terminal device side in downlink. 
(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam measurements, and further determine one or more beam directions to transmit PRACH preambles according to the acquired DL Tx-Rx beam pairs. One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx beam direction for a given beam index. The UL Tx/Rx beams may be the same as DL Rx/Tx beams in TDD systems of calibrated Tx/Rx antennas. For other 
(“In some embodiments, the network transmits one or more parameters indicating PRACH resource allocation. The parameters may include one or more of a system frame number, a subframe number, a starting PRB number, or any combination of these or more. These may be transmitted in a SIB (System Information Block) or via a dedicated RRC signaling. For a given PRACH radio resource, the APs employ Rx beams of the configured UL Rx beam group to blindly detect received preambles. The UE may further identify one or more UL Rx beam groups and corresponding radio resources for preamble transmission. The relationship between an UL Rx beam index and an UL Rx beam group may be predefined and known to both the network and the UE. If the UE observes changes of the optimal DL Tx beam from one beam to another beam and then may report the update of the optimal beam to the network, then the UE may perform random access in PRACH resources for the updated UL Rx beam groups. Additionally, the network may reconfigure UL sounding reference signal (SRS) resources if the UL Rx beams change.”; Jung et al.; 0038)
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. 
(“At 216 the PRACH preambles are transmitted with the Tx power values, preamble formats, and Tx timings determined in the previous operations.”; Jung et al.; 0066)
(“After this transmission, the selected APs are then ready to send RAR messages with TA values so that the UE may complete a multi-link UL synchronization”; Jung et al.; 0067)
(where
“APs” maps to “base station (BS) side”,
“UE” maps to “terminal device side”,
“the UE may perform random access in PRACH resources for the updated UL Rx beam groups”/“At 216 the PRACH preambles are transmitted with the Tx power values, preamble formats, and Tx timings determined in the previous operations”/”an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission”/”network configures a PRACH time-frequency radio resource for “transmit an RA preamble based on the RA configuration information, to indicate one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink”, where “perform random access in PRACH”/”At 216 the PRACH preambles are transmitted with ... determined in the previous operations” maps to “transmit”, “PRACH preambles” maps to “RA preamble”, “determined in the previous operations”/”the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources”/”network configures a PRACH time-frequency radio resource for each UL Rx beam group” maps to “based on the RA configuration information”, where “corresponding PRACH resources”/” indication is received regarding a PRACH resource configuration” maps to “based on”, “implicitely indicate” maps to “indicate”, “UL Tx/Rx beam pairs”/”PRACH resources”/”reciprocity...UL Tx/Rx beams may be the same as DL Rx/Tx beams”/” APs are then ready to send RAR messages” maps to “one or more transmit (TX) beams at a base station (BS) side paired with one or more receive (RX) beams at the terminal device side in downlink”, where “pairs” maps to “paired”, “pairs”/”resources” maps to “one or more”, “DL...Tx beams”/”send RAR messages” maps to “DL”/”in downlink”/“transmit (TX) beam at a base station (BS) side”, “DL Rx...beams”/”receives” maps to “receive (RX) beams at the terminal device side in downlink”, where “DL”/”send” maps to “in downlink”.

Jung et al. teaches a base station communicating PRACH resource configuration and preamble formats to a UE, where the UE determines DL Tx-Rx beam pairs and associated UL Tx/Rx beam pairs based on reciprocity, which the UE then communicates the determined beam information to the base station by the selection of the resource(s) used for communication of PRACH preamble transmission(s), where the resources(s) are mapped to corresponding beam information, the UE then receives RAR messages from the base station based on the communicated resource(s)/beam information.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, 8, 9, 19, 21, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180235013 in view of Guo et al. US 20180092129.

As to claim 2:
Jung et al. discloses:
wherein the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side are determined by the terminal device based on receiving of a synchronization signal (SS); and/or
(“In the following examples, it is assumed that all APs within a cooperation cluster, which are connected via ideal or non-ideal backhaul links for cooperative transmission and reception, have some common PRACH resources such as time-frequency radio resources and preamble sequences. In addition, the cluster of APs may have the same configurations for other common (i.e. network-specific) layer 1 (L1)/layer 2 (L2) parameters, but this is not necessary. In one embodiment, all the APs within the cluster may have the same cell ID. A UE may acquire DL Rx beams based on PSS/SSS (Primary Synchronization Signal/Secondary Synchronization Signal) detection and DL Tx/Rx beam measurements. A serving cluster may be selected by either the UE or a network.”; Jung et al.; 0032)
(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam 

Jung et al. as described above does not explicitly teach:

However, Guo et al. further teaches a preamble capability which includes:
wherein the RA preamble indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side.
(“For the scenarios described above, beam reference signal (BRS) may be used in procedure P-1. The beam reference signal is cell-specific and the transmission is periodic. The beam reference signal conveys all the TRP Tx beams and may support very large number of TRP Tx beam IDs. The configuration of beam reference signal is cell-specific.

(“In one embodiment, the UE could report one TRP Tx beam ID based on the measurement of beam management procedure P-1 by one of the following alternatives. In one example, the UE could report on TRP Tx beam ID through the random access preamble ID. In the configuration of P-1, the preamble IDs are divided into K subset and each subset corresponds to one TRP Tx beam ID. The UE first measure the beam-specific RSRP based on the configuration and obtain the Tx beam ID with the strongest beam-specific RSRP. Then the UE calculates the preamble ID based on the Tx beam ID and transmit the selected the preamble sequence. In another example, the UE utilizes the RACH msg3 to report one TRP Tx beam ID selected through the beam management procedure P-1.”; Guo et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble 

As to claim 4:
Jung et al. as described above does not explicitly teach:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
wherein a single transmission of the RA preamble can indicate identification information of a single TX beam.

However, Guo et al. further teaches a preamble capability which includes:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
wherein a single transmission of the RA preamble can indicate identification information of a single TX beam.

[0191] The UE may measure the beam-specific RSRP of all the beams conveyed in the beam reference signals. If the UE has Rx beam sweeping capability, the UE could apply different Rx beams on different transmission occasions of beam reference signal to measure the RSRP of different combination of TRP beams and UE beams. The UE reports the information of best N TRP beam IDs with the strongest beam-specific RSRP. The information the UE reports could be: N pairs of {TRP Tx beam ID, beam-specific RSRP}; or N sets of {TRP Tx beam ID, UE Rx beam ID, beam-specific RSRP}.”; Guo et al.; 0190-0191)
(“In one embodiment, the UE could report one TRP Tx beam ID based on the measurement of beam management procedure P-1 by one of the following alternatives. In one example, the UE could report on TRP Tx beam ID through the random access preamble ID. In the configuration of P-1, the preamble IDs are divided into K subset and each subset corresponds to one TRP Tx beam ID. The UE first measure the beam-specific RSRP based on the configuration and obtain the Tx beam ID with the strongest beam-specific RSRP. Then the UE calculates the preamble ID based on the Tx beam ID and transmit the selected the preamble sequence. In another example, the UE utilizes the RACH msg3 to 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble capability of Guo et al. into Jung et al.. By modifying the communication of Jung et al. to include the preamble capability as taught by the communication of Guo et al., the benefits of improved efficiency (Jung et al.; 0030) with reduced overhead (Guo et al.; 0180) are achieved.

As to claim 6:
Jung et al. discloses:
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, and the processing circuitry is further configured to:
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission. This is done based on the received PRACH resource configuration and preamble formats.”; Jung et al.; 0062)

repetitively transmit the RA preamble with TX beams at the terminal device side corresponding to the one or more RX beams based on the correspondence: and/or
(“In one embodiment, if the UE has not obtained the optimal UL Tx beam directions corresponding to selected UL Rx beam groups, the UE may transmit repeated preamble sequences in the PRACH resources of the selected UL Rx beam groups, each sequence with a different set of Tx beam directions.”; Jung et al.; 0041)

wherein the processing circuitry is further configured to transmit the RA preamble in a specific RA occasion, wherein the specific RA occasion indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink.
(see Jung et al.; 0062; above)

As to claim 8:
Jung et al. discloses:
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, if beams in uplink and downlink between the BS and the terminal device are symmetric, the processing circuitry is further configured to transmit the RA preamble by:
determining one or more RX beams at the BS side and one or more TX beams at the terminal device side paired in uplink based on the beam symmetry;
determining one or more RA occasions corresponding to the one or more beams at the BS side from the plurality of RA occasions based on the correspondence; and
transmitting the RA preamble with the one or more TX beams at the terminal device side in at least a portion of the one or more RA occasions.
(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam measurements, and further determine one or more beam directions to transmit PRACH preambles according to the acquired DL Tx-Rx beam pairs. One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx beam direction for a given beam index. The UL Tx/Rx beams may be the same as DL Rx/Tx beams in TDD systems of calibrated Tx/Rx antennas. For other FDD or TDD systems where the reciprocity of DL/UL spatial propagation parameters such as angle of arrival (AoA) and angle of departure (AoD) may be assumed, DL AoA estimates from the selected DL Tx beam reference signals may be used for selecting UL Tx beams and for the identification of corresponding UL Rx beam directions.”; Jung et al.; 0037)

As to claim 9:
Jung et al. discloses:
wherein the correspondence between the beams at the BS side and the plurality of RA occasions comprises correspondence between the beams of different levels at the BS side and the plurality of RA occasions; and/or
(“If it is assumed that the UE has acquired DL Rx beams and corresponding UL Tx beam directions, and if the number of prominent UL Tx beam directions for preamble transmission within a given PRACH resource time duration, e.g. 1 slot shown in FIG. 4, is larger than the number of UL Tx beams which the UE may simultaneously transmit, then part or all of the multiple preambles may be sequentially transmitted. Otherwise, all of the preambles may be simultaneously transmitted. In each preamble transmission, the preamble format including a sequence duration and the number of sequence repetitions may be determined by the UE, based on a target preamble receive power, the available transmit power for the given preamble, the path loss estimates from the serving beams associated with the target UL Rx beams, and a UE Tx beamforming gain, among other factors.”; Jung et al.; 0046)
(“FIG. 4 shows example PRACH preamble transmissions with the same subcarrier spacing as the data subcarrier spacing, where one symbol (or sequence) duration is used for a cyclic prefix, and 1 and 4 sequence repetitions are used for preamble 1 and preamble 2, respectively. If the common sequence set is applied for different preamble formats, then the UE employs the same 

Jung et al. as described above does not explicitly teach:
wherein the processing circuitry is further configured to indicate the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink by an uplink message subsequent to the RA preamble.

However, Guo et al. further teaches a PUSCH/PUCCH capability which includes:
wherein the processing circuitry is further configured to indicate the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink by an uplink message subsequent to the RA preamble.
(“In yet another example Alt. 4, the configuration of P-1 and the first BRS are sent in RACH msg4. The UE may be configured to report the beam IDs in some PUSCH or PUCCH triggered by L1/L2 message. After the RACH msg4, all the transmission may be based on the coarse beam alignment.

[0220] In yet another example of Alt. 5, the configuration of P-1 and the first BRS are sent in RRC message after RACH procedure by using the beam of 
[0221] The UE may measure the RSRP of each beams contained in first BRS. If the UE has Rx beam sweeping capability, the UE could apply different Rx beams on different transmission of first BRS occasion and the best TRP beams is selected based on the RSRP of all pair {TRP beam, UE Rx beam}, which is up to UE's implementation. Besides TRP beam ID and RSRP, the UE could also report the Rx beam ID. For example, the UE reports the best N pair of {TRP beam ID, UE Rx beam ID, RSRP} with the strongest RSRP.”; Guo et al.; 0219-0221)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PUSCH/PUCCH capability of Guo et al. into Jung et al.. By modifying the communication of Jung et al. to include the PUSCH/PUCCH capability as taught by the communication of Guo et al., the benefits of improved efficiency (Jung et al.; 0030) with reduced overhead (Guo et al.; 0180) are achieved.

As to claim 19:
Jung et al. discloses:
wherein the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side are determined by the terminal device based on receiving of a synchronization signal (SS); and/or
(“In the following examples, it is assumed that all APs within a cooperation cluster, which are connected via ideal or non-ideal backhaul links for cooperative transmission and reception, have some common PRACH resources such as time-frequency radio resources and preamble sequences. In addition, the cluster of APs may have the same configurations for other common (i.e. network-specific) layer 1 (L1)/layer 2 (L2) parameters, but this is not necessary. In one embodiment, all the APs within the cluster may have the same cell ID. A UE may acquire DL Rx beams based on PSS/SSS (Primary Synchronization Signal/Secondary Synchronization Signal) detection and DL Tx/Rx beam measurements. A serving cluster may be selected by either the UE or a network.”; Jung et al.; 0032)
(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam measurements, and further determine one or more beam directions to transmit PRACH preambles according to the acquired DL Tx-Rx beam pairs. One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx 

Jung et al. as described above does not explicitly teach:
wherein the RA preamble indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side.

However, Guo et al. further teaches a preamble capability which includes:
wherein the RA preamble indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side.
(“For the scenarios described above, beam reference signal (BRS) may be used in procedure P-1. The beam reference signal is cell-specific and the transmission is periodic. The beam reference signal conveys all the TRP Tx beams and may support very large number of TRP Tx beam IDs. The configuration of beam reference signal is cell-specific.

(“In one embodiment, the UE could report one TRP Tx beam ID based on the measurement of beam management procedure P-1 by one of the following alternatives. In one example, the UE could report on TRP Tx beam ID through the random access preamble ID. In the configuration of P-1, the preamble IDs are divided into K subset and each subset corresponds to one TRP Tx beam ID. The UE first measure the beam-specific RSRP based on the configuration and obtain the Tx beam ID with the strongest beam-specific RSRP. Then the UE calculates the preamble ID based on the Tx beam ID and transmit the selected the preamble sequence. In another example, the UE utilizes the RACH msg3 to report one TRP Tx beam ID selected through the beam management procedure P-1.”; Guo et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble 

As to claim 21:
Jung et al. as described above does not explicitly teach:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
wherein a single transmission of the RA preamble can indicate identification information of a single TX beam.

However, Guo et al. further teaches a preamble capability which includes:
wherein the RA preamble indicates the identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side by:
the RA preamble comprises a preamble sequence, and the preamble sequence per se represents identification information of a TX beam; and/or
wherein a single transmission of the RA preamble can indicate identification information of a single TX beam.

[0191] The UE may measure the beam-specific RSRP of all the beams conveyed in the beam reference signals. If the UE has Rx beam sweeping capability, the UE could apply different Rx beams on different transmission occasions of beam reference signal to measure the RSRP of different combination of TRP beams and UE beams. The UE reports the information of best N TRP beam IDs with the strongest beam-specific RSRP. The information the UE reports could be: N pairs of {TRP Tx beam ID, beam-specific RSRP}; or N sets of {TRP Tx beam ID, UE Rx beam ID, beam-specific RSRP}.”; Guo et al.; 0190-0191)
(“In one embodiment, the UE could report one TRP Tx beam ID based on the measurement of beam management procedure P-1 by one of the following alternatives. In one example, the UE could report on TRP Tx beam ID through the random access preamble ID. In the configuration of P-1, the preamble IDs are divided into K subset and each subset corresponds to one TRP Tx beam ID. The UE first measure the beam-specific RSRP based on the configuration and obtain the Tx beam ID with the strongest beam-specific RSRP. Then the UE calculates the preamble ID based on the Tx beam ID and transmit the selected the preamble sequence. In another example, the UE utilizes the RACH msg3 to 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble capability of Guo et al. into Jung et al.. By modifying the communication of Jung et al. to include the preamble capability as taught by the communication of Guo et al., the benefits of improved efficiency (Jung et al.; 0030) with reduced overhead (Guo et al.; 0180) are achieved.

As to claim 23:
Jung et al. discloses:
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, and the processing circuitry is further configured to:
(“In FIG. 5 at 202, an indication is received regarding a PRACH resource configuration and a set of preamble formats. These are received by a UE from one or more APs. The system may be cell-less as shown or in a cellular system. At 204, the UE selects one or more UL Tx/Rx beam pairs for PRACH preamble transmissions and identifies corresponding PRACH resources for each preamble transmission. This is done based on the received PRACH resource configuration and preamble formats.”; Jung et al.; 0062)

Receive the RA preamble with beams at the BS side based on the the correspondence and/or
(“In one embodiment, if the UE has not obtained the optimal UL Tx beam directions corresponding to selected UL Rx beam groups, the UE may transmit repeated preamble sequences in the PRACH resources of the selected UL Rx beam groups, each sequence with a different set of Tx beam directions.”; Jung et al.; 0041)

wherein the processing circuitry is further configured to transmit the RA preamble in a specific RA occasion, wherein the specific RA occasion indicates identification information of the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink.
(see Jung et al.; 0062; above)

As to claim 25:
Jung et al. discloses:
wherein the RA configuration information further comprises correspondence between beams at the BS side and a plurality of RA occasions, if beams in uplink and downlink between the BS and the terminal device are symmetric, the processing circuitry is further configured to receive the RA preamble by:
receiving the RA preamble with RX beams at the BS side based on the correspondence;
determining an RX beam with which the RA preamble was received; and
determining a TX beam corresponding to the RX beam at the BS side based on the beam symmetry. 
(“If the network configures a PRACH time-frequency radio resource for each UL Rx beam group, then the UE may implicitly indicate potential UL Rx beams or Rx beam directions. This is faster and uses less overhead than when the AP receivers perform blind Rx beam searches. Assuming a certain relationship between a DL Tx beam index and an UL Rx beam index, the UE may select one or more UL Rx beams or beam directions based on DL Tx beam measurements, and further determine one or more beam directions to transmit PRACH preambles according to the acquired DL Tx-Rx beam pairs. One such relationship is reciprocity. The DL Tx beam direction is the same as an UL Rx beam direction for a given beam index. The UL Tx/Rx beams may be the same as DL Rx/Tx beams in TDD systems of calibrated Tx/Rx antennas. For other FDD or TDD systems where the reciprocity of DL/UL spatial propagation parameters such as angle of arrival (AoA) and angle of departure (AoD) may be assumed, DL AoA estimates from the selected DL Tx beam reference signals may be used for selecting UL Tx beams and for the identification of corresponding UL Rx beam directions.”; Jung et al.; 0037)

As to claim 26:
Jung et al. discloses:
wherein the correspondence between the beams at the BS side and the plurality of RA occasions comprises correspondence between the beams of different levels at the BS side and the plurality of RA occasions; and/or
(“If it is assumed that the UE has acquired DL Rx beams and corresponding UL Tx beam directions, and if the number of prominent UL Tx beam directions for preamble transmission within a given PRACH resource time duration, e.g. 1 slot shown in FIG. 4, is larger than the number of UL Tx beams which the UE may simultaneously transmit, then part or all of the multiple preambles may be sequentially transmitted. Otherwise, all of the preambles may be simultaneously transmitted. In each preamble transmission, the preamble format including a sequence duration and the number of sequence repetitions may be determined by the UE, based on a target preamble receive power, the available transmit power for the given preamble, the path loss estimates from the serving beams associated with the target UL Rx beams, and a UE Tx beamforming gain, among other factors.”; Jung et al.; 0046)
(“FIG. 4 shows example PRACH preamble transmissions with the same subcarrier spacing as the data subcarrier spacing, where one symbol (or sequence) duration is used for a cyclic prefix, and 1 and 4 sequence repetitions are used for preamble 1 and preamble 2, respectively. If the common sequence set is applied for different preamble formats, then the UE employs the same sequence for all preamble transmissions within one PRACH instance. If the different sequence sets are configured for the different preamble formats, the UE 

Jung et al. as described above does not explicitly teach:
wherein the processing circuitry is further configured to indicate the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink by an uplink message subsequent to the RA preamble.

However, Guo et al. further teaches a PUSCH/PUCCH capability which includes:
wherein the processing circuitry is further configured to indicate the one or more TX beams at the BS side paired with the one or more RX beams at the terminal device side in downlink by an uplink message subsequent to the RA preamble.
(“In yet another example Alt. 4, the configuration of P-1 and the first BRS are sent in RACH msg4. The UE may be configured to report the beam IDs in some PUSCH or PUCCH triggered by L1/L2 message. After the RACH msg4, all the transmission may be based on the coarse beam alignment.

[0220] In yet another example of Alt. 5, the configuration of P-1 and the first BRS are sent in RRC message after RACH procedure by using the beam of coarse beam alignment obtained during initial access. In such example, the configuration of P-1 and first BRS are sent in PDSCH by using beam(s) of coarse 
[0221] The UE may measure the RSRP of each beams contained in first BRS. If the UE has Rx beam sweeping capability, the UE could apply different Rx beams on different transmission of first BRS occasion and the best TRP beams is selected based on the RSRP of all pair {TRP beam, UE Rx beam}, which is up to UE's implementation. Besides TRP beam ID and RSRP, the UE could also report the Rx beam ID. For example, the UE reports the best N pair of {TRP beam ID, UE Rx beam ID, RSRP} with the strongest RSRP.”; Guo et al.; 0219-0221)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PUSCH/PUCCH capability of Guo et al. into Jung et al.. By modifying the communication of Jung et al. to include the PUSCH/PUCCH capability as taught by the communication of Guo et al., the benefits of improved efficiency (Jung et al.; 0030) with reduced overhead (Guo et al.; 0180) are achieved.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180235013 in view of Murray et al. US 20170367120 and in further view of Agiwal et al. US 20170251460.

As to claim 11:

wherein the processing circuitry is further configured to:
if the RA preamble is required to be retransmitted, it is retransmitted by firstly using a TX beam at the terminal device side most related to the direction of a previous TX beam, wherein relation in direction comprises transmission directions adjacent to or at least partially overlapping with each other.

However, Murray et al. further teaches a sweep/retransmission capability which includes:
wherein the processing circuitry is further configured to:
if the RA preamble is required to be retransmitted, it is retransmitted by firstly using a TX beam at the terminal device side most related to the direction of a previous TX beam, wherein relation in direction comprises transmission directions adjacent to or ..
(“If the Random Access Response is considered not successful, the UE may attempt another random access transmission. If beam reciprocity is not supported by the NR-Node and/or the UE, the UE may sweep the UL Tx beam on subsequent retransmissions of the random access preamble.”; Murray et al.; 0450)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sweep/retransmission capability of Murray et al. into Jung et al. By modifying the 

However, Agiwal et al. further teaches an overlapping capability which includes:
at least partially overlapping with each other
(see FIG. 33 “UE”/”TX beam sweeping”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the overlapping capability of Agiwal et al. into Jung et al.. By modifying the communication of Jung et al. to include the overlapping capability as taught by the communication of Agiwal et al., the benefits of reduced sweeping (Agiwal et al.; 0329) are achieved.

Claim(s) 12, 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180235013 in view of Guo et al. US 20180092129 and in further view of Agiwal et al. US 20170251460.

As to claim 12:
Jung et al. as described above does not explicitly teach:
wherein the SS corresponds to a SS block comprising a PSS, a SSS, and a PBCH, the processing circuitry is further configured to receive a plurality of SS blocks transmitted by different TX beams at the base station side within a shorter period in time domain, and use TX beams at the base station side corresponding to SS blocks in which signal reception quality satisfies a predetermined condition as TX beams at the base station side paired with the terminal device.

However, Agiwal et al. further teaches a SS block/quality/reduced sweeping capability which includes:
wherein the SS corresponds to a SS block comprising a PSS, a SSS, and a PBCH, the processing circuitry is further configured to receive a plurality of SS blocks transmitted by different TX beams at the base station side within a shorter period in time domain, and use TX beams at the base station side corresponding to SS blocks in which signal reception quality satisfies a predetermined condition as TX beams at the base station side paired with the terminal device.
(“At operation 3320, the UE uses the information received in the RAR to determine the best UL TX beam. Best UL TX beam is the TX beam used by the UE 3300 to transmit RA preamble identified by RAPID in the time and frequency information received in the RAR. The UE 3300 can use best UL TX beam to transmit MSG3 instead of TX sweeping. At operation 3320, the UE 3300 transmits MSG3 using best UL TX beam. Similar to determining the best DL RX beam based on broadcasted beamformed DL signals (e.g., PSS/SSS/PBCH/BRS), the UE 3300 can also determine the best DL TX beam. The UE 3300 can feedback the best DL TX beam ID or SS Block ID (SS block ID is the ID of SS block in which the UE has received the synchronization signal or 
(“At operation 3410, the UE 3400 transmits RA preamble using all its TX beams, where each TX beam transmission is repeated for each RX beam of the eNB 3405. The UE 3400 feedbacks the best DL TX beam ID or SS block ID (SS block ID is the ID of SS block in which the UE has received the synchronization signal or reference signal with best signal quality) at this step. TX beam sweeping for the RAR transmission can be reduced if best DL TX beam ID or SS block ID is feed backed during RA preamble transmission instead of MSG3. In order to indicate DL TX beam ID or SS block ID, this embodiment requires mapping between RA preamble(s) and DL TX beam ID/SS block ID and/or RA resource (time/frequency) and DL TX beam ID/SS block ID.”; Agiwal et al.; 0329)
(“At operation 614, the UE 601 performs the DL measurement of the HF cell and identifies the ‘Best DL TX beam’ and the corresponding ‘best RX beam’ wherein the ‘Best DL TX beam’ refers to the DL beam transmitted by the SeNB 603 which is received best by the UE 601 and the ‘Best RX beam’ refers to the RX beam used by the UE 601 for the reception of the ‘Best DL TX beam’. The UE 601 basically searches for the best TX-RX beam pair among the set of TX beams transmitted by the SeNB 603 and the set of RX beams used by the UE 601 for the reception of the TX beams transmitted by the SeNB 603. At operation 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SS block/quality/reduced sweeping capability of Agiwal et al. into Jung et al.. By modifying the communication of Jung et al. to include the SS block/quality/reduced sweeping capability as taught by the communication of Agiwal et al., the benefits of reduced sweeping (Agiwal et al.; 0329) are achieved.

As to claim 13:
Jung et al. as described above does not explicitly teach:
wherein the processing circuitry is further configured to determine, based on the reference signal sequence per se in the SS block that satisfies the predetermined condition, a TX beam used to transmit the SS block by the base station: or
wherein the processing circuitry is further configured to determine, based on the additional information bits in the SS block that satisfies the predetermined condition, a TX beam used to transmit the SS block by the base station.

However, Agiwal et al. further teaches a SS block IDs/best beam/SS block capability which includes:
wherein the processing circuitry is further configured to determine, based on the reference signal sequence per se in the SS block that satisfies the predetermined condition, a TX beam used to transmit the SS block by the base station: or
wherein the processing circuitry is further configured to determine, based on the additional information bits in the SS block that satisfies the predetermined condition, a TX beam used to transmit the SS block by the base station.
(“At operation 413, the MeNB 402 transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401. According to various examples, the HF RACH Config may be broadcasted by the MeNB 402, or the HF RACH Config is divided in two parts: HF RACH Config Common and HF RACH Config Dedicated. The Common information is broadcasted by the MeNB 402, and the Dedicated information is sent in 
(“lternately, RA−RNTI=1+RX beam ID wherein RX beam ID is the beam ID of the RX beam with which the BS 1402 has received PRACH. The BS 1402 provides mapping between its RX beam ID and TX beam ID(s) or SS block IDs. Each UE 1401, 1403 know the best DL TX beam ID or SS block ID, so it can know BS RX beam ID based on above mapping. Accordingly each UE 1401, 1403 knows the RA-RNTI for receiving the RAR.”; Agiwal et al.; 0162)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SS block IDs/best beam/SS block capability of Agiwal et al. into Jung et al.. By modifying the communication of Jung et al. to include the SS block IDs/best beam/SS block 

As to claim 28:
Jung et al. as described above does not explicitly teach:
wherein the SS corresponds to a SS block comprising a PSS, a SSS, and a PBCH, the processing circuitry is further configured to receive a plurality of SS blocks transmitted by different TX beams at the base station side within a shorter period in time domain, and use TX beams at the base station side corresponding to SS blocks in which signal reception quality satisfies a predetermined condition as TX beams at the base station side paired with the terminal device.

However, Agiwal et al. further teaches a SS block/quality/reduced sweeping capability which includes:
wherein the SS corresponds to a SS block comprising a PSS, a SSS, and a PBCH, the processing circuitry is further configured to receive a plurality of SS blocks transmitted by different TX beams at the base station side within a shorter period in time domain, and use TX beams at the base station side corresponding to SS blocks in which signal reception quality satisfies a predetermined condition as TX beams at the base station side paired with the terminal device.
(“At operation 3320, the UE uses the information received in the RAR to determine the best UL TX beam. Best UL TX beam is the TX beam used by the UE 3300 to transmit RA preamble identified by RAPID in the time and frequency 
(“At operation 3410, the UE 3400 transmits RA preamble using all its TX beams, where each TX beam transmission is repeated for each RX beam of the eNB 3405. The UE 3400 feedbacks the best DL TX beam ID or SS block ID (SS block ID is the ID of SS block in which the UE has received the synchronization signal or reference signal with best signal quality) at this step. TX beam sweeping for the RAR transmission can be reduced if best DL TX beam ID or SS block ID is feed backed during RA preamble transmission instead of MSG3. In order to indicate DL TX beam ID or SS block ID, this embodiment requires mapping between RA preamble(s) and DL TX beam ID/SS block ID and/or RA resource (time/frequency) and DL TX beam ID/SS block ID.”; Agiwal et al.; 0329)


wherein the processing circuitry is further configured to determine, based on the reference signal sequence per se in the SS block that satisfies the predetermined condition, a TX beam used to transmit the SS block by the base station: or
wherein the processing circuitry is further configured to determine, based on the additional information bits in the SS block that satisfies the predetermined condition, a TX beam used to transmit the SS block by the base station.
(“At operation 413, the MeNB 402 transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401. According to various examples, the HF RACH Config may be broadcasted by the MeNB 402, or the HF RACH Config is divided in two parts: HF RACH Config Common and HF RACH Config Dedicated. The Common information is broadcasted by the MeNB 402, and the Dedicated information is sent in dedicated signaling from the SeNB 403 to the UE 401 via the MeNB 402. At operation 414, the UE 401 identifies the ‘Best DL TX Beam’ using the Downlink synchronization signals or reference signals transmitted by the SeNB 403. At operation 415, the UE 401 then reports the identified ‘Best DL TX Beam ID’ by including it in the RRC Connection Reconfiguration Complete. In alternate embodiment wherein Downlink synchronization signals or reference signals are transmitted using multiple synchronization signal (SS) blocks, SS block ID of SS block in which the UE 401 has received the synchronization signal or reference signal with best signal quality is reported instead of DL TX beam ID. At operation 416, the MeNB 402 then transmits the received ‘Best DL TX Beam ID’ or SS block ID by including it in the SeNB Reconfiguration Complete.”; Agiwal et al.; 0080)


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the SS block IDs/best beam/SS block capability of Agiwal et al. into Jung et al.. By modifying the communication of Jung et al. to include the SS block IDs/best beam/SS block capability as taught by the communication of Agiwal et al., the benefits of reduced sweeping (Agiwal et al.; 0329) are achieved.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20180235013 in view of Deng et al. US 20190104549.

As to claim 15:
Jung et al. discloses:
wherein the processing circuitry is further configured to receive radio resource control signaling and obtain the RA configuration information therefrom: and/or


wherein the electronic device can operate as the terminal device, and include one or more radio frequency links, each radio frequency link being coupled to a plurality of antennas 
(“In embodiments, the electronic device 100 may be, implemented, be incorporated into, or otherwise be a part of a user equipment (UE), an evolved NodeB (eNB), or an Access Point (AP). In some embodiments, the electronic device 100 may include application circuitry 102, baseband circuitry 104, Radio Frequency (RF) circuitry 106, front-end module (FEM) circuitry 108 and one or more antennas 110, coupled together at least as shown.”; Jung et al.; 0091)
(see FIGs. 3, 4, 8)

wherein the wireless communication system is a fifth generation New Radio communication system and the base station is a gNB.
(“A random access procedure is described for beam-based cell-less operations in fifth generation radio access technology. In one example a preamble transmission power, a preamble format, and a transmit timing are jointly determined at a user equipment (UE) for respective ones of one or more 

Jung et al. as described above does not explicitly teach:
and their phase shifters, wherein the processing circuitry configures the phase shifters of the plurality of antennas based on beam directions that match with the beams at the base station side, to cause the plurality of antennas transmit the RA preamble to the base station by beamforming; and/or

However, Deng et al. further teaches a shifter capability which includes:
and their phase shifters, wherein the processing circuitry configures the phase shifters of the plurality of antennas based on beam directions that match with the beams at the base station side, to cause the plurality of antennas transmit the RA preamble to the base station by beamforming; and/or
(“An mWTRU may identify the uplink transmit beam associated with the selected RA set using a mapping described herein. The uplink transmit beam may be represented by a set of weights that may be applied to the mWTRU antenna array phase shifters.”; Deng et al.; 0293)

(“In addition, although the transmit/receive element 122 is depicted in FIG. 1B as a single element, the WTRU 102 may include any number of transmit/receive elements 122. More specifically, the WTRU 102 may employ MIMO technology. Thus, in one embodiment, the WTRU 102 may include two or more transmit/receive elements 122 (e.g., multiple antennas) for transmitting and receiving wireless signals over the air interface 116.”; Deng et al.; 0053)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the shifter capability of Deng et al. into Jung et al.. By modifying the communication of Jung et al. to include the shifter capability as taught by the communication of Deng et al., the benefits of improved efficiency (Jung et al.; 0030) with improved robustness (Deng et al.; 0184) are achieved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


US 20200068616 – teaches indicating optimal downlink transmitting beam using a preamble sequence by a random access (see para. 0191).
US 20200068574 – teaches identification of a beam pair link (see para .0134).
US 20130301619 – teaches transmitting a RACH preamble which indicates the strongest beam pair (see para. 0083).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Michael K Phillips/Examiner, Art Unit 2464